Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/20/2022 has been entered.

 Response to Amendment
The Amendment filed 01/20/2022 has been entered. Claims 18-22 remain pending in the application.  
	
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person 

Claim 21 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The disclosure does not describe the limitation of “the depth of field of the fluorescent microscope is the unfiltered depth of field of the fluorescent microscope” (emphasis added). The drawings generally disclose a fluorescent microscope (Figs. 7a and 7b show the fluorescent microscope 40) and paragraphs [0062]-[0064] discloses the depth of a well smaller than the DOF, however the drawings and paragraphs [0062]-[0064] fails to support the “unfiltered” depth of field in an express, implicit, or inherent way. Note that any negative limitation or exclusionary proviso must have basis in the original disclosure and that the mere absence of a positive recitation is not basis for an exclusion (see MPEP 2173.05(i)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 18-20 and 22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Joseph et al. (US 20080176290 A1, hereinafter “Joseph”) in view of Heffelfinger et al. (US 20030044967 A1, hereinafter “Heffelfinger”).
Regarding claim 18, Joseph teaches a detection method, comprising: 
introducing a fluid (paragraph [0111] teaches placing a sample into nanowells to create a reaction mixture) including the target substance (“sample”) and a detection reagent (paragraph [0101], “amplification reagents”) into a well array of a device (Fig. 1) including a plurality of wells (Fig. 1; paragraph [0068], “nanowells”) in which a target substance is detected based on a biochemical reaction thereof (paragraph [0015]), wherein each of the wells has an aspect ratio of 1 or more (paragraph [0070], aspect ratio from about 1 to about 4) as calculated by Formula (1) such that the biochemical reaction of the target substance is detected, Aspect ratio = Depth of each well / Diameter of largest circle among circles included in a region enclosed by a rim of each well (paragraph [0070] teaches an aspect ratio calculated from a ratio of depth to width, wherein the width is interpreted as the diameter and wherein the diameter could be circular); and
causing a biochemical reaction of the target substance to occur in the wells (paragraph [0111] teaches placing the chip into a thermal cycling system, cycling the system, and analyzing results) such that the biochemical reaction produces fluorescence signal indicating presence of the target substance in the wells (paragraph [0140] teaches fluorescent DNA-binding dye are used for visual detection).

If it is determined that Joseph fails to teach wherein each of the wells has a depth larger than a depth of field of a fluorescent microscope of the fluorescence signal, Heffelfinger teaches an apparatus and method for imaging analytical procedures in multiwell plates (abstract; paragraph [0026]) wherein each well of the multiwell plates has a depth larger than a depth of field of a fluorescent microscope of the fluorescence signal (paragraph [0073] teaches “a sample container that is deeper than the focal depth”; Fig. 1E and paragraphs [0072]-[0073],  the first detector 68, spatial filter 58, and dispersion prism 101, and related components, i.e. objective lens, that enables detection of fluorescent light is interpreted as “a fluorescent microscope”). Heffelfinger teaches that this limiting of depth of detection allows the present optical system to optically interrogate a container wherein the container has a depth much larger than the detected depth of field (paragraph [0075]), thus a localized concentration of detectable label present at an assay target spot would produce sufficient emission signal to allow detection over a background of unbound fluorescently labeled DNA fragments (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph to incorporate the teachings of 
Regarding claim 19, Joseph teaches a method of detecting a target substance, comprising: 
introducing a fluid including a target substance (paragraph [0111] teaches placing a sample into nanowells to create a reaction mixture) and a detection reagent (paragraph [0101], “amplification reagents”) into a channel formed on a well array including a plurality of wells (paragraphs [0111] and [0156] teaches filling a plurality of nanowells wherein the nanowells comprise capillary channels to aid in distribution and flow of liquids on the surface of the nanowells); 
heating the well array such that a biochemical reaction of the target substance occurs in the wells (paragraph [0111] teaches placing the chip into a thermal cycling system);
 observing the well array by a fluorescent microscope (paragraph [0111] teaches analyzing results after a thermal cycling step; paragraph [0213] teaches a fluorescent microscope, interpreted as a CCD optical device with lenses and filters);  
wherein each of the wells has an aspect ratio of 1 or more as calculated by Formula (1) such that the biochemical reaction of the target substance is detected (paragraph [0070], aspect ratio from about 1 to about 4), wherein Formula (1) is defined as Aspect ratio = Depth of each well / Diameter of largest circle among circles included in a region enclosed by a rim of 
It appears that Joseph inherently teaches observing accumulation of fluorescence signal within a depth of field of the fluorescent microscope which is smaller than a depth of the wells (Fig. 16 and paragraph [0213] teaches that it is inherent that the wells have a depth larger than a depth of field of a fluorescent microscope because a CCD optical device with lenses and filters would provide a depth of field smaller than the depth of the well in order to observe the reactions within the wells).
If it is determined that Joseph fails to teach observing accumulation of fluorescence signal within a depth of field of the fluorescent microscope which is smaller than a depth of the wells, Heffelfinger teaches an apparatus and method for imaging analytical procedures in multiwell plates (abstract; paragraph [0026]) wherein each wells of the multiwell plates has a depth larger than a depth of field of a fluorescent microscope detecting the fluorescence signal (paragraph [0073] teaches “a sample container that is deeper than the focal depth”; Fig. 1E and paragraphs [0072]-[0073],  the first detector 68, spatial filter 58, and dispersion prism 101, and related components, i.e. objective lens, that enables detection of fluorescent light is interpreted as “a fluorescent microscope”). Heffelfinger teaches that this limiting of depth of detection allows the present optical system to optically interrogate a container wherein the container has a depth much larger than the detected depth of field (paragraph [0075]), thus a localized concentration of detectable label present at an assay target spot would produce sufficient emission signal to allow detection over a background of unbound fluorescently labeled DNA fragments (paragraph [0081]).

Regarding claim 20, Joseph as applied under 35 U.S.C. 102(a)(1) or Joseph in view of Heffelfinger teach all of the elements of the current invention as stated above in claim 19. Joseph further teaches the method further comprising: introducing a sealing liquid (paragraph [0111], “sealing the nanowells of the chip with mineral oil”) such that the sealing liquid seals the fluid including the target substance and the detection reagent in the wells (paragraphs [0076] and [0111] teach mineral oil is used to seal nanowells containing reaction samples to be analyzed).
Joseph in view of Heffelfinger fails to explicitly teach the method of introducing a sealing liquid into a channel.
Joseph teaches filling a plurality of nanowells wherein the nanowells comprise capillary channels to aid in distribution and flow of liquids on the surface of the nanowells (paragraphs [0111] and [0156]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph in view of Heffelfinger to further incorporate the teachings of Joseph to provide the method of introducing a sealing liquid into a channel to seal the fluid. Doing so would utilize known structures and methods to aid in 
Regarding claim 22, Joseph teaches a detection method, comprising: 
introducing a fluid (paragraph [0111] teaches placing a sample into nanowells to create a reaction mixture) including the target substance (“sample”) and a detection reagent (paragraph [0101], “amplification reagents”) into a well array of a device (Fig. 1) including a plurality of wells (Fig. 1; paragraph [0068], “nanowells”) in which a target substance is detected based on a biochemical reaction thereof (paragraph [0015]), wherein each of the wells has an aspect ratio of 1 or more (paragraph [0070], aspect ratio from about 1 to about 4) as calculated by Formula (1) such that the biochemical reaction of the target substance is detected, Aspect ratio = Depth of each well / Diameter of largest circle among circles included in a region enclosed by a rim of each well (paragraph [0070] teaches an aspect ratio calculated from a ratio of depth to width, wherein the width is interpreted as the diameter and wherein the diameter could be circular); and
causing a biochemical reaction of the target substance to occur in the wells (paragraph [0111] teaches placing the chip into a thermal cycling system, cycling the system, and analyzing results) such that the biochemical reaction produces fluorescence signal indicating presence of the target substance in the wells (paragraph [0140] teaches fluorescent DNA-binding dye are used for visual detection).
Joseph inherently teaches wherein each of the wells has a depth larger than a depth of field of a fluorescent imager detecting the fluorescence signal (Fig. 16 and paragraph [0213] teaches that it is inherent that the wells have a depth larger than a depth of field of a 
If it is determined that Joseph fails to teach wherein each of the wells has a depth larger than a depth of field of a fluorescent imager of the fluorescence signal, Heffelfinger teaches an apparatus and method for imaging analytical procedures in multiwell plates (abstract; paragraph [0026]) wherein each well of the multiwell plates has a depth larger than a depth of field of a fluorescent imager detecting the fluorescence signal (paragraph [0073] teaches “a sample container that is deeper than the focal depth”; Fig. 1E and paragraphs [0072]-[0073],  the first detector 68, spatial filter 58, and dispersion prism 101, and related components, i.e. objective lens, that enables detection of fluorescent light is interpreted as “a fluorescent imager”). Heffelfinger teaches that this limiting of depth of detection allows the present optical system to optically interrogate a container wherein the container has a depth much larger than the detected depth of field (paragraph [0075]), thus a localized concentration of detectable label present at an assay target spot would produce sufficient emission signal to allow detection over a background of unbound fluorescently labeled DNA fragments (paragraph [0081]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph to incorporate the teachings of Heffelfinger to provide each of the wells having a depth larger than a depth of field of a fluorescent imager detecting the fluorescence signal. Doing so would allow detection of target .

Claims 18-22 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Ramalingam et al. (Ramalingam et al., “Real-time PCR array chip with capillary-driven sample loading and reactor sealing for point-of-care applications”, May 2009, Biomed Microdevices, 11:1007-1020. Hereinafter “Ramalingam”) in view of Heffelfinger.
Regarding claim 18, Ramalingam teaches a detection method, comprising: 
introducing a fluid (Fig. 2; page 1011, left column, first paragraph teaches introducing a PCR mixture into a channel formed on a well array) including the target substance (page 1012, section 2.5, “cDNA”) and a detection reagent (page 1012, section 2.5, “SYBR Green I”) into a well array of a device (Fig. 1) including a plurality of wells (Fig. 1; “microreactor”) in which a target substance is detected based on a biochemical reaction thereof (Fig. 1 caption,  “gene targets”) wherein each of the wells has an aspect ratio of 1 or more (Fig. 1 teaches the wells, “microreactor”, have an aspect ratio more than one calculated by the depth, “L”, divided by the diameter, “w”, of the well, i.e. the depth is greater than the width) as calculated by Formula (1) such that the biochemical reaction of the target substance is detected, Aspect ratio = Depth of each well / Diameter of largest circle among circles included in a region enclosed by a rim of each well (Fig. 1 teaches the wells, “microreactor”, have an aspect ratio more than one calculated by the depth, “L”, divided by the diameter, “w”, of the well); and

It appears that Ramalingam inherently teaches wherein each of the wells has a depth larger than a depth of field of a fluorescent microscope detecting the fluorescence signal (page 1016, left column, first paragraph teaches the use of a fluorescent microscope to image the fluorescence within the microreactors, which inherently would observe accumulation of fluorescence signal within the wells having a depth larger than a depth of field of the fluorescent microscope because a fluorescent microscope would provide a depth of field smaller than the depth of the well in order to observe the reactions within the wells).
If it is determined that Ramalingam fails to teach wherein each of the wells has a depth larger than a depth of field of a fluorescent microscope detecting the fluorescence signal, Heffelfinger teaches an apparatus and method for imaging analytical procedures in multiwell plates (abstract; paragraph [0026]) wherein each wells of the multiwell plates has a depth larger than a depth of field of a fluorescent microscope of the fluorescence signal (paragraph [0073] teaches “a sample container that is deeper than the focal depth”; Fig. 1E and paragraphs [0072]-[0073],  the first detector 68, spatial filter 58, and dispersion prism 101, and related components, i.e. objective lens, that enables detection of fluorescent light is interpreted as “a fluorescent microscope”). Heffelfinger teaches that this limiting of depth of detection allows the present optical system to optically interrogate a container wherein the container has a depth much larger than the detected depth of field (paragraph [0075]), thus a localized 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramalingam to incorporate the teachings of Heffelfinger to provide each of the wells having a depth larger than a depth of field of a fluorescent microscope detecting the fluorescence signal. Doing so would allow detection of target substance over a background of unbound fluorescently labeled elements, as taught by Heffelfinger, thus improving the detection ability of the method.
Regarding claim 19, Ramalingam teaches a method of detecting a target substance (abstract, “gene targets”), comprising: 
introducing a fluid including a target substance and a detection reagent into a channel formed on a well array (Fig. 2; page 1011, left column, first paragraph teaches introducing a PCR mixture into a channel formed on a well array) including a plurality of wells (Fig. 2, “reactors”); 
heating the well array such that a biochemical reaction of the target substance occurs in the wells (page 1013, left column, “heated…fluorescence was measured”); 
observing the well array by a fluorescent microscope (page 1016, left column, first paragraph, “monitored for 30 mins on a fluorescence microscope”);  
wherein each of the wells has an aspect ratio of 1 or more as calculated by Formula (1) such that the biochemical reaction of the target substance is detected (Fig. 1 teaches the wells, “microreactor”, have an aspect ratio more than one calculated by the depth, “L”, divided by the diameter, “w”, of the well), wherein Formula (1) is defined as Aspect ratio = Depth of each well 
It appears that Ramalingam inherently teaches observing accumulation of fluorescence signal within a depth of field of the fluorescent microscope which is smaller than a depth of the wells (page 1016, left column, first paragraph teaches the use of a fluorescent microscope to image the fluorescence within the microreactors, which inherently would observe accumulation of fluorescence signal within the wells having a depth larger than a depth of field of the fluorescent microscope because a fluorescent microscope would provide a depth of field smaller than the depth of the well in order to observe the reactions within the wells).
If it is determined that Ramalingam fails to teach observing accumulation of fluorescence signal within a depth of field of the fluorescent microscope which is smaller than a depth of the wells, Heffelfinger teaches an apparatus and method for imaging analytical procedures in multiwell plates (abstract; paragraph [0026]) wherein each wells of the multiwell plates has a depth larger than a depth of field of a fluorescent microscope detecting the fluorescence signal (paragraph [0073] teaches “a sample container that is deeper than the focal depth”; Fig. 1E and paragraphs [0072]-[0073],  the first detector 68, spatial filter 58, and dispersion prism 101, and related components, i.e. objective lens, that enables detection of fluorescent light is interpreted as “a fluorescent microscope”). Heffelfinger teaches that this limiting of depth of detection allows the present optical system to optically interrogate a container wherein the container has a depth much larger than the detected depth of field (paragraph [0075]), thus a localized concentration of detectable label present at an assay target 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramalingam to incorporate the teachings of Heffelfinger to provide observing accumulation of fluorescence signal within a depth of field of the fluorescent microscope which is smaller than a depth of the wells. Doing so would allow detection of target substance over a background of unbound fluorescently labeled elements
Regarding claim 20, Ramalingam or Ramalingam in view of Heffelfinger teach all of the elements of the current invention as stated above in claim 19. Ramalingam further teaches the method further comprising: introducing a sealing liquid (page 1009, right column, first paragraph, “liquid sealant”) into a channel (Fig. 1a and Fig. 2) such that the sealing liquid seals the fluid including the target substance and the detection reagent in the wells (page 1011, left column, first paragraph and Fig. 2 teaches sealing of the microreactors to prevent evaporation of sample and cross contamination).
Regarding claim 21, Ramalingam or Ramalingam in view of Heffelfinger teach all of the elements of the current invention as stated above. Ramalingam further inherently teaches the depth of field of the fluorescent microscope is the unfiltered depth of field of the fluorescent microscope (page 1016, left column, first paragraph teaches a fluorescence microscope, which inherently lacks a filter, and thus would have an unfiltered depth of field as a microscope).
Regarding claim 22, Ramalingam teaches a detection method, comprising: 
introducing a fluid (Fig. 2; page 1011, left column, first paragraph teaches introducing a PCR mixture into a channel formed on a well array) including the target substance (page 1012, 
 causing a biochemical reaction of the target substance to occur in the wells (page 1013, left column, “heated…fluorescence was measured”) such that the biochemical reaction produces fluorescence signal indicating presence of the target substance in the wells (page 1016, left column, first paragraph, “monitored for 30 mins on a fluorescence microscope”).
It appears that Ramalingam inherently teaches wherein each of the wells has a depth larger than a depth of field of a fluorescent imager detecting the fluorescence signal (page 1016, left column, first paragraph teaches the use of a fluorescent microscope to image the fluorescence within the microreactors, which inherently would observe accumulation of fluorescence signal within the wells having a depth larger than a depth of field of the fluorescent microscope because a fluorescent microscope would provide a depth of field smaller than the depth of the well in order to observe the reactions within the wells).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramalingam to incorporate the teachings of Heffelfinger to provide each of the wells having a depth larger than a depth of field of a fluorescent imager detecting the fluorescence signal. Doing so would allow detection of target substance over a background of unbound fluorescently labeled elements, as taught by Heffelfinger, thus improving the detection ability of the method.

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Joseph or Joseph in view of Heffelfinger as applied to claim 18 above, and further in view of Ogi et al. (US 20130076897 A1, hereinafter “Ogi”).
Regarding claim 21, Joseph or Joseph in view of Heffelfinger teaches all of the elements of the claimed invention as stated above. Joseph or Joseph in view of Heffelfinger fail to teach explicitly wherein the depth of field of the fluorescent microscope is the unfiltered depth of field of the fluorescent microscope.
Ogi teaches an imaging method (abstract) comprising imaging a well array (Fig. 1A) comprising a plurality of wells. Ogi teaches the depth of a well of the plurality of wells is 10.99mm (paragraph [0024]) and that the depth of field of a fluorescent microscope (Fig. 1A, element 13, “imaging unit”; paragraph [0030] teaches the imaging unit 13 comprises a line sensor 131 formed by a CCD, lenses, and an imaging optical system 132) is 0.6mm or less (abstract). Ogi teaches that by having a depth of field of the fluorescent microscope of 0.6mm or less improves measurement accuracy and speed since the images are less affected by the shadows of the side walls of the wells (paragraph [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph or Joseph in view of Heffelfinger to incorporate the teachings of Ogi to provide wherein the depth of field of the fluorescent microscope is the unfiltered depth of field of the fluorescent microscope. Doing so would improve measurement accuracy and speed as taught by Ogi. 

Claim 21 rejected under 35 U.S.C. 103 as being unpatentable over Ramalingam or Ramalingam in view of Heffelfinger as applied to claim 18 above, and further in view of Ogi et al. (US 20130076897 A1, hereinafter “Ogi”).
Regarding claim 21, Ramalingam or Ramalingam in view of Heffelfinger teaches all of the elements of the claimed invention as stated above. If it is determined that Ramalingam or Ramalingam in view of Heffelfinger fail to teach explicitly wherein the depth of field of the fluorescent microscope is the unfiltered depth of field of the fluorescent microscope, Ogi teaches an imaging method (abstract) comprising imaging a well array (Fig. 1A) comprising a plurality of wells. Ogi teaches the depth of a well of the plurality of wells is 10.99mm (paragraph [0024]) and that the depth of field of a fluorescent microscope (Fig. 1A, element 13, “imaging unit”; paragraph [0030] teaches the imaging unit 13 comprises a line sensor 131 formed by a CCD, lenses, and an imaging optical system 132) is 0.6mm or less (abstract). Ogi teaches that by having a depth of field of the fluorescent microscope of 0.6mm or less improves measurement accuracy and speed since the images are less affected by the shadows of the side walls of the wells (paragraph [0010]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Ramalingam or Ramalingam in view of Heffelfinger to incorporate the teachings of Ogi to provide wherein the depth of field of the fluorescent microscope is the unfiltered depth of field of the fluorescent microscope. Doing so would improve measurement accuracy and speed as taught by Ogi. 

Response to Arguments
Applicant's arguments filed 01/20/2022 have been fully considered but they are not persuasive. 
In regards to applicant’s arguments (see pages 4-5 of Remarks) regarding the rejection of claim 21 under 35 U.S.C. 112(a), the examiner respectfully disagrees. The disclosure does not describe the limitation of “the depth of field of the fluorescent microscope is the unfiltered depth of field of the fluorescent microscope” (emphasis added). The drawings generally disclose a fluorescent microscope (Figs. 7a and 7b show the fluorescent microscope 40) and paragraphs [0062]-[0064] discloses the depth of a well smaller than the DOF, however the drawings and paragraphs [0062]-[0064] fails to support the “unfiltered” depth of field in an express, implicit, or inherent way. Note that any negative limitation or exclusionary proviso must have basis in the original disclosure and that the mere absence of a positive recitation is not basis for an exclusion (see MPEP 2173.05(i)).
In regards to applicant’s arguments (see page 7 of Remarks) that “as both of these references are entirely silent regarding the depth of field of the fluorescent microscope, it is just as likely, if not more likely, that these systems would use a depth shorter than the depth of field of the any detector. On this basis, inherency is not an appropriate basis…”, the examiner respectfully disagrees. Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references. It is applicant’s opinion that “it is just as likely, if not more likely, that these systems would use a depth shorter than the depth of field of the any detector.” 

Furthermore, Ramalingam inherently teaches wherein each of the wells has a depth larger than a depth of field of a fluorescent microscope detecting the fluorescence signal (page 1016, left column, first paragraph teaches the use of a fluorescent microscope to image the fluorescence within the microreactors, which inherently would observe accumulation of fluorescence signal within the wells having a depth larger than a depth of field of the fluorescent microscope because a fluorescent microscope would provide a depth of field smaller than the depth of the well in order to observe the reactions within the wells).
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Applicant argues that Heffelfinger “does not disclose that each of the wells has a depth larger than a depth of field of a fluorescent microscope detecting the fluorescence signal” (see page 7 of remarks). However, as discussed above (see rejections of claim 18), Joseph and Ramalingam teaches a fluorescent microscope (Joseph, paragraph [0213] teaches a fluorescent microscope, interpreted as a CCD optical device with lenses and filters; Ramalingam, page 1016, left column, first paragraph) and 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Joseph or Ramalingam (as discussed above in rejections of claim 18) to incorporate the teachings of Heffelfinger to provide each of the wells having a depth larger than a depth of field of a fluorescent microscope of the fluorescence signal. Doing so would allow detection of target substance over a background of unbound fluorescently labeled elements, as taught by Heffelfinger, thus improving the detection ability of the method.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Moll et al. (US 20140120556 A1) teaches a particle identification system that measures fluorescence (abstract) comprising imaging optics, a sensor, and a channel (paragraph [0108]) wherein the channel height may be greater than depth of field which would allow imaging to be 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY H NGUYEN whose telephone number is (571)272-2338. The examiner can normally be reached M-F 7:30A-5:00P.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill Warden can be reached on (571) 272-1267. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/SAMUEL P SIEFKE/Primary Examiner, Art Unit 1797